Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0005254
                                                      06-DEC-2013
                                                      12:03 PM



                         SCPW-13-0005254

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        LILY TAI NOMURA; ALOHA RAINBOW INVESTMENTS, INC.;
       LONG LIFE FOUNDATION; RICHARD LEE; JOHN DOES 1-50;
 JANE DOES 1-50; DOE PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50;
      DOE ENTITIES 1-50; and DOE GOVERNMENTAL UNITS 1-50,
                           Petitioners,

                                vs.

     THE HONORABLE KAREN T. NAKASONE, JUDGE OF THE CIRCUIT
         COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I,
                        Respondent Judge,

                                and

   ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER, INC.,
   by and through its Board of Directors, and PORTER MCQUIRE
                      KIAKONA & CHOW, LLP,
                           Respondents.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 13-1-1809-06)

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioners Richard Lee and Lily

Tai Nomura’s petition for a writ of prohibition, filed on

November 14, 2013, the documents submitted in support thereof,

and the record, it appears that there are alternative means to
seek the relief requested in the petition and petitioners fail to

demonstrate that the respondent judge has acted beyond or in

excess of her jurisdiction in presiding over the underlying case.

Petitioners, therefore, are not entitled to the extraordinary

remedy of a writ of prohibition.   See Honolulu Adv., Inc. v.

Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of

prohibition “is an extraordinary remedy . . . to restrain a judge

of an inferior court from acting beyond or in excess of his

jurisdiction”); Gannett Pac. Corp. v. Richardson, 59 Haw. 224,

226, 580 P.2d 49, 53 (1978) (a writ of prohibition is not meant

to serve as a legal remedy in lieu of normal appellate

procedures; rather, it is available in “rare and exigent

circumstances” where “allow[ing] the matter to wend its way

through the appellate process would not be in the public interest

and would work upon the public irreparable harm”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, December 6, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack